Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION
	The title was changed to:
-- APPARATUS FOR USING PERMEATE TO FLUSH A REVERSE OSMOSIS FILTER—

IN THE CLAMS
	Claims 8 – 20 were cancelled as being directed to claims nonelected without traverse on 11/23/2021.

Applicant’s 11/23/21 Request for Rejoinder - Denied
	The withdrawn claims 8 – 20 are ineligible for rejoinder at least for the reason that the withdrawn claims (now cancelled per above) are not limited by all1 limitations of the allowed claims 1 – 7.  For example, none of claims 8 – 20 require that the RO filtered water be derived from fresh water and that the first pump and second pump be  connected fluidically in parallel to the inlet port of the housing. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim Construction
The terms inward, outward, interior surface, and exterior surface are recited in claim 1.  Although the disclosure states that the shape of the RO membrane 22 is not limited to a cylindrical shape configuration,2 the meaning of the terms noted above are reasonably clear only, i.e., “inward, i.e., at a radius less than the radius of the interior surface” “outward, i.e., at a radius larger than the radius of the exterior surface” “radially inwardly directed concave3 interior surface at a radius smaller than the radius of the exterior surface,” and “radially outwardly directed convex exterior surface at a radius larger than the radius of the interior surface,” respectively, when in the context of a cylindrical configuration given the description at page 11 (corresponding to paragraph [0034] of pre-grant publication 20210339204):

    PNG
    media_image2.png
    343
    904
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    283
    453
    media_image3.png
    Greyscale

For example, in a flat sheet membrane orientation, “inward” and “outward” and “interior surface” and “exterior surface” are meaningless.   Even if one were to construe “interior surface” as “upstream/feed/pre-filt/retentate side of the RO membrane” and “exterior surface” as “downstream/filtrate/permeate side of the RO membrane,” while one could arguably make sense of the phrases related to the first and second outlet ports,4 the phrase “inlet port located outward of [the] exterior surface [i.e., arguendo, “located in 
	Moreover, spiral wound two-sheet configurations5 are not covered by claim 1 because in such configurations the upstream/pre-filt/feed/retentate sides of the membrane face both upstream and downstream and both radially inwardly and radially outwardly.  See, for example, Fig. 3 of USP 8673148 to Straeffer solely for illustrative purposes as an aid to help explain the examiner’s observation regarding two-sheet spiral wound RO membrane filter configurations:

    PNG
    media_image4.png
    860
    711
    media_image4.png
    Greyscale


Accordingly, given the language of claim 1 and original disclosure, claim 1 covers only cylindrical, aka, “tubular,” RO membranes in a tubular housing, i.e., membranes with a hollow core/space with feed fed to one side of the tubular non-spiral wound membrane and permeate on the other side of the membrane. 

US 20170203979 to Tarquin
Tarquin expressly describes the “spiral wound” RO membrane filter configuration [0040] [0046].  The cylindrical configuration supported by the present application, and to which claim 1 is limited, is not intrinsically supported by, i.e., within the four corners of, the Tarquin publication as printed.  Arguably, an excerpt of Tarquin’s Fig. 10, i.e., 

    PNG
    media_image5.png
    57
    98
    media_image5.png
    Greyscale

supports a flat sheet RO membrane in a housing having an input port on the inlet side of the housing for feeding the upstream surface of the RO membrane, a concentrate / retentate outlet port on the upstream/”inward” /  “interior” side of the membrane, and a permeate / filtrate outlet port on the downstream / ”outward” /  “exterior” side of the membrane.  While it is reasonable to infer that the permeate outlet port is on the outlet side of the housing (or obvious), it is unclear on which side of the housing the concentrate / retentate fluid stream outlet port is located.
	As for the extrinsic evidence relied upon by Tarquin for support, i.e., the several documents incorporated by reference by Tarquin [0126], USP 6508936 to Hassan 
	By virtue of Tarquin’s incorporation by reference of these two prior art disclosures, Tarquin supports a tubular shaped RO membrane 43.  Accordingly, Tarquin describes a cylindrical housing 43 comprising a tubular RO membrane.  Tarquin does not indicate, however, and neither does Al-Samadi nor Linder, whether the feed fed to the upstream / inlet side of the housing and through the inlet port is in direct fluid communication with the hollow core of the tubular membrane with feed and concentrate / retentate in direct fluid contact with the radially inwardly directed / facing concave interior surface of the tubular membrane such that permeate advances radially outwardly through the through the radially outwardly facing convex exterior surface.  Similarly, none of Tarquin, Al-Samadi, and Linder indicates whether the feed fed to the upstream / inlet side of the housing and through the inlet port and concentrate / retentate are in direct fluid contact with the radially outwardly facing convex exterior surface of the tubular membrane such that permeate exits through the radially inwardly directed / facing concave interior surface of the tubular membrane.  In the former case, unlike the requirements of claim 1, the inlet port presumably or obviously on the inlet side of the housing is in direct fluid communication with the radially inwardly concave interior surface of the tubular RO membrane with only feed / retentate / concentrate separating the inlet port from the concave interior surface.  In the latter case, as implicitly required by claim 1, the inlet port on the inlet side of the housing is in direct 
	Lastly, even if Tarquin, Al-Asamadi, and Linder were to have disclosed that permeate departing the membrane flows radially inwardly towards the hollow core, there would remain the deficiency in meeting claim 1 as to the claim 1 requirement that the two outlet ports, i.e., one at a radius less than that of the interior surface of the membrane and the other at a radius larger than that of the exterior surface of the membrane,  be on the same side of the housing.  Absent such a disclosure or prior art suggestion for such placement, there is no technical reason why one outlet port couldn’t be at the axial end outlet side of the housing opposite to that of the inlet side of the housing, with the other outlet port on the cylindrical surface of the housing, as shown here:
 
    PNG
    media_image6.png
    438
    388
    media_image6.png
    Greyscale

Please also compare with Comstock (below).	
US 20150290589 to Hoffman describes tubular configuration of an RO filter in which the feed inlet port F at the inlet axial end of the housing is inwardly disposed, 

    PNG
    media_image7.png
    547
    1171
    media_image7.png
    Greyscale

Contrast the “permeate flows radially outwardly” configuration of claim 1 and the Hoffman disclosure with an alternative arrangement in a tubular configuration as shown by USP 5198116 to Comstock:

    PNG
    media_image8.png
    429
    1378
    media_image8.png
    Greyscale

could have been placed on the same side as the other outlet, in Comstock it is instead placed not on either axial end of the housing but rather on the cylindrical portion of the housing.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHESTER T BARRY/           Primary Examiner, Art Unit 1779                                                                                                                                                                                             	571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 821.04.
        2 Applicant’s specification at page 10:
        
    PNG
    media_image1.png
    160
    913
    media_image1.png
    Greyscale

        3 While concavity and convexity strictly speaking relate to the curvature of a surface in a spherical coordinate systems, in this case, concave and convex are terms used to describe the shape of an arc through angular displacement Θ at the fixed radius r (from the central longitudinal axis) and at fixed z of either the interior or exterior surface of the RO membrane in a cylindrical or tubular geometric configuration, i.e., in a cylindrical coordinate system (z, r, Θ).
        4 The construction, albeit strained, “first outlet port … located at the outlet side of [the] housing … [being] located [downstream of the side of the RO membrane in fluid contact with the permeate]” is adequately supported by the original disclosure.  Similarly, the construction, also strained, “second outlet port … [also] located at the outlet side of the housing … and [upstream of the side of the RO membrane in fluid contact with the feed and retentate],” is also adequately supported by the original disclosure.
        5 See, for example, US 20170203979 to Tarquin at [0046] for a competent description of the structure of a two-sheet spiral would RO membrane filter.